Citation Nr: 1043704	
Decision Date: 11/19/10    Archive Date: 11/24/10

DOCKET NO.  00-17 509	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in New Orleans, Louisiana


THE ISSUE

Entitlement to service connection for the cause of the Veteran's 
death.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

J. W. Kim, Counsel


INTRODUCTION

The Veteran had active service from February 1943 to December 
1945 and from September 1948 to October 1967.  The appellant is 
the deceased Veteran's surviving spouse.

This matter initially came before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the New Orleans, 
Louisiana, Regional Office (RO) of the Department of Veterans 
Affairs (VA).

The appellant testified at a Travel Board in August 2002 before 
the undersigned Veterans Law Judge, who is designated by the 
Chairman of the Board to conduct hearings pursuant to 38 U.S.C.A. 
§ 7102 (West 2002).  A transcript of the hearing testimony is 
associated with the claims file.

In July 2005, the Board denied the appellant's claim.  The 
appellant appealed to the United States Court of Appeals for 
Veterans Claims (Court), which in a February 2007 order granted 
the parties' joint motion for remand, vacating the Board's 
decision and remanding the case for compliance with the terms of 
the joint motion.

In April 2007 and September 2009, the Board remanded the claim to 
the RO for additional development.  

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

In the September 2009 remand, the Board requested that the RO 
contact military and VA medical facilities located in or around 
Fort Monmouth, New Jersey (to include Patterson Army Health 
Clinic and VA Fort Monmouth Community Clinic), Quonset Point, 
Rhode Island (Quonset Point Naval Air Station (now 
decommissioned) and the Providence Vet Center), and Keesler, 
Mississippi (Biloxi VA Medical Center), and request any post-
service records related to the Veteran dated from 1967 to 1980.  
Although the RO requested medical records from each of the above 
VA medical facilities, the RO did not request any medical records 
from the military facilities.  Here, the Board notes that a 
September 2010 report of contact reflects that the appellant 
advised that the RO should be getting information not from East 
Orange but from Fort Monmouth, which the Board observes is 
serviced by the Patterson Army Health Clinic.

The Board also requested that the RO contact the National 
Personnel Records Center (NPRC) and request all post-service 
records that originated from Keesler Air Force Base (AFB) Medical 
Center, or other relevant military facilities located in or 
around Fort Monmouth, New Jersey (to include Patterson Army 
Health Clinic), Quonset Point, Rhode Island (Quonset Point Naval 
Air Station), and Keesler, Mississippi, dated from 1967 to 1980.  
However, noting that the appellant could not provide specific 
dates of treatment, the RO did not submit a request to the NPRC.

Given the above, the record still does not contain the sought 
post-service medical records.  The Board emphasizes that a remand 
by the Board confers upon the appellant, as a matter of law, the 
right to compliance with the remand instructions, and imposes 
upon VA a concomitant duty to ensure compliance with the terms of 
the remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  
The Board points out that the above actions were indicated by the 
joint motion for remand, which was incorporated in the Court's 
order.  

The Board acknowledges that the appellant was not able to provide 
any further information other than that the Veteran had been 
treated at military facilities in Quonset, Fort Monmouth, and 
Keesler.  However, based on the dates previously provided by the 
appellant and the Board's notation of military facilities in or 
near the above locations (both noted in the September 2009 
remand), the RO should contact the Patterson Army Health Clinic 
and request records for the Veteran from 1967 to 1970 and from 
1973 to 1977.  As regards the records from the decommissioned 
Quonset Point Naval Air Station, upon further investigation, the 
Board observes that they may have been retired to the NPRC; 
therefore, a request to that facility is no longer warranted.  
However, the RO should still contact the NPRC and request all 
post-service records for the Veteran originating from Patterson 
Army Health Clinic from 1967 to 1970 and from 1973 to 1977, 
Quonset Point Naval Air Station from 1970 to 1973, and Keesler 
AFB Medical Center from 1977 to 1980.  

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2010).  
Expedited handling is requested.)

1.  The RO should contact the Patterson Army 
Health Clinic and request records for the 
Veteran from 1967 to 1970 and from 1973 to 
1977.  

The RO should also contact the NPRC and 
request all post-service records for the 
Veteran originating from Patterson Army 
Health Clinic from 1967 to 1970 and from 1973 
to 1977, Quonset Point Naval Air Station from 
1970 to 1973, and Keesler AFB Medical Center 
from 1977 to 1980.  

2.  Should the RO be unsuccessful in 
obtaining the above requested records, then 
the RO must notify the appellant of that 
inability to obtain those reports, consistent 
with notice information requirements 
contained in 38 C.F.R. § 3.159(e); including 
but not limited to informing her as to 
whether the reports exist, the efforts taken 
to locate the reports, and that further 
efforts to obtain those reports would be 
futile.  See 38 C.F.R. § 3.159(c)(2).

3.  The RO must ensure that all instructions 
ordered here are undertaken.  If not, take 
corrective action.  See Stegall, 11 Vet. App. 
268.  The RO should also conduct any 
additional development deemed appropriate.

4.  Thereafter, the RO should readjudicate 
the claim.  If the benefits sought on appeal 
remains denied, the appellant and her 
representative should be furnished a 
supplemental statement of the case and 
afforded the applicable time period in which 
to respond. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).

